

115 HR 2506 IH: Veteran Wellness Act
U.S. House of Representatives
2017-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2506IN THE HOUSE OF REPRESENTATIVESMay 17, 2017Mr. Ryan of Ohio (for himself and Mr. Thompson of Pennsylvania) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to establish a pilot program to award grants to
			 nonprofit veterans service organizations to upgrade the community
			 facilities of such organizations.
	
 1.Short titleThis Act may be cited as the Veteran Wellness Act. 2.Pilot program on transformation of veterans services organizations facilities into veteran health and wellness centers (a)Pilot program required (1)In generalThe Secretary of Veterans Affairs shall carry out a pilot program under which the Secretary makes grants to nonprofit veterans services organizations (hereinafter in this section referred to as VSOs) recognized by the Secretary in accordance with section 5902 of title 38, United States Code, to upgrade, through construction and repair, VSO community facilities into health and wellness centers and to promote and expand complementary and integrative wellness programs.
 (2)Use of fundsThe recipient of a grant under this section shall use the grant— (A)to carry out the repair of a facility owned by the recipient or to construct a facility on property owned by the recipient; or
 (B)to provide complementary and integrative medicine or wellness programs, and to pay the costs of childcare during such programs, to veterans and family members as such term is defined in section 1712A(h)(3) of title 38, United States Code.
 (3)Limitation on use of fundsThe recipient of a grant under this section may not use the grant to purchase real estate or to carry out repair of facilities leased by the recipient or to construct facilities on property leased by the recipient.
 (4)Facility operationAs a condition of the receipt of a grant under this section, a VSO shall agree to carry out the operation and maintenance of the facility that is repaired or constructed using grant funds for the three-year period beginning on the date of the completion of the repair or construction.
 (b)Duration of pilot programThe pilot program shall be carried out during the two-year period beginning on the date of the commencement of the pilot program.
 (c)LocationsIn selecting the recipients of grants under this section, the Secretary shall ensure that the grant recipients use grant funds to construct or repair facilities located in at least ten different geographic locations. The Secretary shall give priority to locations in economically depressed areas that are not in close proximity to Department of Veterans Affairs medical centers.
 (d)EligibilityTo be eligible to receive a grant under this section, a VSO shall submit to the Secretary an application in such form and in such manner as the Secretary may require.
			(e)Reports
				(1)Periodic reports
 (A)In generalNot later than 180 days after the date of the enactment of this Act, and every 180 days thereafter for the duration of the pilot program, the Secretary shall submit to Congress a report on the pilot program.
 (B)Report elementsEach report required by subparagraph (A) shall include the following: (i)The findings and conclusions of the Secretary with respect to the pilot program during the 180-day period covered by the report.
 (ii)An assessment of the benefits of the pilot program to veterans and either family members during the 180-day period covered by the report.
 (2)Final reportNot later than 180 days after the conclusion of the pilot program, the Secretary shall submit to Congress a report detailing the recommendations of the Secretary as to the advisability of continuing or expanding the pilot program.
 (f)Authorization of appropriationsThere is authorized to be appropriated to the Secretary such sums as may be necessary to carry out this section.
			